                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASHLEY RILEY                    :     CIVIL ACTION
                                :
          v.                    :
                                :
TEVA PHARMACEUTICALS USA,       :
INC., et al.                    :     NO. 18-3989

                              ORDER

          AND NOW, this    18th day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women’s Health,

Inc. and CooperSurgical, Inc. to transfer this action under

28 U.S.C. § 1404(a) to the United States District Court for the

Central District of California is GRANTED.

                                      BY THE COURT:



                                      /s/ Harvey Bartle III
                                                                 J.
